            Case 5:19-cv-01155-XR Document 1 Filed 09/24/19 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


NASIR COE, Individually and on                                                    PLAINTIFF
behalf of All Others Similarly Situated


vs.                                     No. 5:19-cv-1155


TXF LOGISTICS LLC and CRAIG MARCUM                                            DEFENDANTS


                    ORIGINAL COMPLAINT—COLLECTIVE ACTION


       COMES NOW Plaintiff Nasir Coe (“Plaintiff”), individually and on behalf of all others

similarly situated, by and through his attorneys Merideth Q. McEntire and Josh Sanford

of Sanford Law Firm, PLLC, and for his Original Complaint—Collective Action against

Defendants TXF Logistics LLC and Craig Marcum (collectively “Defendants”), and he

does hereby state and allege as follows:

                                   I.      INTRODUCTION

       1.      This is a collective action brought by Plaintiff Nasir Coe, both individually

and on behalf of all hourly-paid equipment operators employed by Defendants at any time

within a three-year period preceding the filing of this Complaint.

       2.      Plaintiff brings this action against Defendants for violations of the Fair Labor

Standards Act, 29 U.S.C. § 201 et seq. (the “FLSA”).

       3.      This is also an action brought by Plaintiff against Defendants for breach of

contract, unjust enrichment, and quantum meruit.

       4.      Plaintiff seeks a declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and costs, including a reasonable attorney’s fee, within
                                           Page 1 of 15
                           Nasir Coe, et al. v. TXF Logistics LLC, et al.
                             U.S.D.C. (W.D. Tex.) No. 5:19-cv-1155
                             Original Complaint—Collective Action
            Case 5:19-cv-01155-XR Document 1 Filed 09/24/19 Page 2 of 15



the applicable statutory limitations period, as a result of Defendants’ failure to pay proper

overtime compensation under the FLSA.

       5.      Plaintiff seeks monetary damages, prejudgment interest, penalties and

costs, including a reasonable attorney’s fee, within the applicable statutory limitations

period, as a result of Defendants’ failure to properly pay to Plaintiff his contracted weekly

rate and expenses after Plaintiff made lawful demand upon Defendants for payment he

is owed.

       6.      Plaintiff seeks monetary damages, punitive damages, prejudgment interest,

civil penalties and costs, including a reasonable attorney’s fee, within the applicable

statutory limitations period, as a result of Defendant’s receipt of services performed by

Plaintiff and money to which Plaintiff is entitled for which Defendants knowingly and

maliciously provided no benefit or consideration in exchange, despite knowing that

Plaintiff performed such services with the reasonable expectation of receiving

compensation.

                           II.     JURISDICTION AND VENUE

       7.      The United States District Court for the Western District of Texas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the FLSA.

       8.      Plaintiff’s claims for breach of contract, unjust enrichment, and quantum

meruit form part of the same case or controversy and arise out of the same facts as the

FLSA claims alleged in this complaint.

       9.      Therefore, this Court has supplemental jurisdiction over Plaintiff’s breach of

contract, unjust enrichment, and quantum meruit claims pursuant to 28 U.S.C. § 1367(a).

                                          Page 2 of 15
                          Nasir Coe, et al. v. TXF Logistics LLC, et al.
                            U.S.D.C. (W.D. Tex.) No. 5:19-cv-1155
                            Original Complaint—Collective Action
           Case 5:19-cv-01155-XR Document 1 Filed 09/24/19 Page 3 of 15



       10.     Defendants conduct business within the State of Texas, with a location in

Hobson.

       11.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because Defendants do business in Texas; therefore, the State of Texas has

personal jurisdiction over Defendants.

       12.     Plaintiff worked for Defendants as an equipment operator and safety

supervisor for their trucking, logistics, and oil and gas services company located in the

Texas. Therefore, the acts alleged in this Complaint had their principal effect within the

San Antonio Division of the Western District of Texas, and venue is proper in this Court

pursuant to 28 U.S.C. § 1391.

                                         III.   THE PARTIES

       13.     Plaintiff repeats and re-alleges the preceding paragraphs of this Complaint

as if fully set forth in this section.

       14.     Plaintiff Nasir Coe is a resident of Bexar County.

       15.     Plaintiff worked for Defendants both as an employee and a contractor, at

different times.

       16.     Defendant TXF LOGISTICS LLC (“Defendant TXF”), is a foreign limited

liability company, organized and conducting business under the laws of the State of Ohio,

and may be served through its registered agent for service of process Registered Agents,

Inc., 6545 Market Avenue North, Suite 100, North Canton, Ohio 44721.

       17.     Defendant Craig Marcum (“Marcum”) is an individual and resident of Ohio,

and at all times relevant to this Complaint, is and has been an officer and owner, member,

partner and/or shareholder of TXF Logistics LLC.

                                            Page 3 of 15
                            Nasir Coe, et al. v. TXF Logistics LLC, et al.
                              U.S.D.C. (W.D. Tex.) No. 5:19-cv-1155
                              Original Complaint—Collective Action
            Case 5:19-cv-01155-XR Document 1 Filed 09/24/19 Page 4 of 15



       18.     TXF maintains its principal office at 13243 Canyon Lane, Pickerington, Ohio

43147.

       19.     Marcum has at all times relevant hereto controlled the day-to-day

operations of TXF Logistics LLC, such that he is liable to Plaintiff as an employer under

the FLSA.

       20.     Marcum established and maintained the wage and employment practices

at issue.

       21.     Marcum was at all times relevant hereto Plaintiff’s employer and is and has

been engaged in interstate commerce as that term is defined under the FLSA.

       22.     TXF was at all times relevant hereto Plaintiff’s employer and has been

engaged in interstate commerce as that term is defined under the FLSA.

       23.     Upon reasonable information and belief, Defendants’ annual gross volume

of sales made or business done was not less than $500,000.00 (exclusive of excise taxes

at the retail level that are separately stated) during each of the three calendar years

preceding the filing of this Complaint.

                               IV.       FACTUAL ALLEGATIONS

       24.     Plaintiff repeats and re-alleges the preceding paragraphs of this Complaint

as if fully set forth in this section.

       25.     Plaintiff began working for Defendants on or about March of 2019, and

continued until May 31, 2019, as an hourly-paid worker at Defendants’ locations in

Hobson and Corpus Christi.

       26.     Plaintiff performed work for Defendants as an equipment operator and

safety supervisor.

                                            Page 4 of 15
                            Nasir Coe, et al. v. TXF Logistics LLC, et al.
                              U.S.D.C. (W.D. Tex.) No. 5:19-cv-1155
                              Original Complaint—Collective Action
          Case 5:19-cv-01155-XR Document 1 Filed 09/24/19 Page 5 of 15



       27.    Defendants classified Plaintiff as an independent contractor throughout the

time that Plaintiff worked in Texas.

       28.    Plaintiff’s work in Texas followed the usual path of an employer-employee

relationship; Defendants only treated him as an independent contractor for tax purposes

and for Defendants’ convenience.

       29.    Defendants did not pay Plaintiff one and one-half times his regular rate of

pay for all hours worked over forty (40) per week.

       30.    Defendants at all times relevant hereto knew that Plaintiff was acting as an

employee, rather than as an independent contractor, and treated him as an employee.

       31.    Plaintiff routinely used heavy equipment, trucks, and fuel. Thus, he used,

handled, sold, and/or worked on, goods or materials that were produced for or traveled in

interstate commerce.

       32.    Defendants knew, or showed reckless disregard for whether, the way they

paid, and failed to pay, Plaintiff violated the FLSA.

       33.    Plaintiff regularly and typically worked more than forty (40) hours per week

while working for Defendants.

       34.    At all times relevant hereto, Plaintiff had no investment in Defendants’

business or operations, and Defendants provided Plaintiff with all supplies, equipment,

and facilities necessary to perform his job.

       35.    Defendants paid to Plaintiff and other hourly-paid workers an amount equal

to their regular hourly rate for hours in excess of forty hours per week.

       36.    Defendants did not pay Plaintiff and other hourly-paid equipment operators

an overtime premium of one and one half times their regular hourly rates for overtime.

                                          Page 5 of 15
                          Nasir Coe, et al. v. TXF Logistics LLC, et al.
                            U.S.D.C. (W.D. Tex.) No. 5:19-cv-1155
                            Original Complaint—Collective Action
           Case 5:19-cv-01155-XR Document 1 Filed 09/24/19 Page 6 of 15



       37.     Plaintiff’s relationship with Defendants changed beginning June 1, 2019,

when they hired him as a contractor to go to Montana and perform a specific job for them.

       38.     Defendants provided a rental car for Plaintiff to drive to Montana and

promised to pay for Plaintiff’s expenses as they were incurred or in advance, including

hotel rooms, fuel for rental car, fuel for heavy equipment at the job site, and per diem.

       39.     Defendants approved Plaintiff hiring subcontractors to assist with the job in

Montana.

       40.     Defendants promised to pay to Plaintiff four thousand dollars ($4,000.00)

per week for his and his subcontractors’ labor in addition to reimbursing Plaintiff’s job-

related expenses.

       41.     Defendants failed and have yet to pay Plaintiff the contracted rate of four

thousand dollars ($4,000.00) per week for the Montana job.

       42.     Defendants failed to pay and have yet to pay Plaintiff for job-related

expenses for the Montana job, including fuel for rental car, hotel rooms, fuel for heavy

equipment, and per diem, despite Plaintiff making lawful demand upon Defendants that

they do so.

                   V.     REPRESENTATIVE ACTION ALLEGATIONS

       43.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       44.     Plaintiff brings this claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).




                                           Page 6 of 15
                           Nasir Coe, et al. v. TXF Logistics LLC, et al.
                             U.S.D.C. (W.D. Tex.) No. 5:19-cv-1155
                             Original Complaint—Collective Action
         Case 5:19-cv-01155-XR Document 1 Filed 09/24/19 Page 7 of 15



       45.    Plaintiff and other hourly-paid equipment operators classified as

independent contractors regularly worked in excess of forty (40) hours per week

throughout their tenure with Defendants.

       46.    Defendants did not pay Plaintiff and other hourly-paid equipment operators

classified as independent contractors one-and-one-half (1.5) times their regular rate of

pay for all hours of work in excess of forty (40) in a single workweek.

       47.    Defendants violated the FLSA by misclassifying Plaintiff and other hourly-

paid equipment operators classified as independent contractors rather than employees

entitled to overtime pay.

       48.    Defendants’ practice of misclassifying Plaintiff and other hourly-paid

equipment operators classified as independent contractors occurred at all of Defendants’

work locations.

       49.    The pay practices that violate the FLSA alleged herein were the same at all

of Defendants’ U.S. locations because the policy was a centralized policy implemented

uniformly from the corporate headquarters in Ohio.

       50.    At all relevant times herein, Defendants have deprived Plaintiff and all

others similarly situated of a proper overtime premium for all of the hours they worked in

excess of forty (40) hours in a week.

       51.    Plaintiff brings this FLSA claim on behalf of all other hourly-paid equipment

operators classified as independent contractors employed by Defendants at any time

within the three years preceding the filing of the Original Complaint, who were

misclassified as independent contractors and not paid one-and-one-half (1.5) times their

regular rate of pay for all hours worked in excess of forty (40) in a workweek.

                                            Page 7 of 15
                            Nasir Coe, et al. v. TXF Logistics LLC, et al.
                              U.S.D.C. (W.D. Tex.) No. 5:19-cv-1155
                              Original Complaint—Collective Action
            Case 5:19-cv-01155-XR Document 1 Filed 09/24/19 Page 8 of 15



       52.     The proposed class is preliminarily defined as follows:

         All equipment operators classified as independent contractors
       during the three years preceding the filing of the Original Complaint.

       53.     Plaintiff and the members of the proposed class are entitled to payment of

the following types of damages:

       A.      Payment for all hours worked, including proper overtime premiums for all

hours worked for Defendants in excess of forty (40) hours in a workweek;

       B.      Liquidated damages; and

       C.      Attorneys’ fees and costs.

       54.     In conformity with the requirements of FLSA Section 16(b), Plaintiff has

attached hereto as Exhibit “A” his written Consent to Join this lawsuit.

       55.     The relevant time period dates back three years from the date on which

Plaintiff’s Original Complaint—Collective Action was filed and continues forward through

the date of judgment pursuant to 29 U.S.C. § 255(a).

       56.     The members of the proposed FLSA Collective are similarly situated in that

they share these traits:

       A.      They were paid hourly rates;

       B.      They were subject to Defendants’ common policy of classifying them as

“independent contractors;”

       C.      They were subject to Defendants’ common practice of not paying workers

a lawful overtime premium of one and one-half (1.5) times their regular hourly rate for all

hours worked over forty (40) hours per workweek.

       57.     Plaintiff is unable to state the exact number of the potential members of the

FLSA Collective, but believes that the group includes at least ten (10) persons.
                                           Page 8 of 15
                           Nasir Coe, et al. v. TXF Logistics LLC, et al.
                             U.S.D.C. (W.D. Tex.) No. 5:19-cv-1155
                             Original Complaint—Collective Action
           Case 5:19-cv-01155-XR Document 1 Filed 09/24/19 Page 9 of 15



        58.    Defendants can readily identify the members of the Section 16(b) Collective.

The names, physical addresses, email addresses, and cell phone numbers of the FLSA

collective action members are available from Defendants, and a Court-approved Notice

should be provided to the FLSA collective action members via first class mail, email and

text message to their last known physical and email addresses and cell phone numbers

as soon as possible, together with other documents and information descriptive of

Plaintiff’s FLSA claim.

                               VI.       FIRST CAUSE OF ACTION
                        (Individual Claim for Violation of the FLSA)

        59.    Plaintiff repeats and re-alleges the preceding paragraphs of this Complaint

as if fully set forth in this section.

        60.    29 U.S.C. § 207 requires employers to pay each employee one and one-

half times the employee’s regular rate for all hours that the employee works in excess of

forty (40) per week.

        61.    Defendants misclassified Plaintiff as an independent contractor.

        62.    Defendants treated Plaintiff as an employee in all respects except for pay.

        63.    Defendants misclassified Plaintiff as exempt from the requirements of the

FLSA.

        64.    At all times relevant hereto, Defendants were Plaintiff’s “employer” within

the meaning of the FLSA, 29 U.S.C. § 203.

        65.    Defendants failed to pay Plaintiff an overtime rate of one and one-half (1.5)

times his regular rate of pay for all hours worked over forty (40) in each one-week period.




                                            Page 9 of 15
                            Nasir Coe, et al. v. TXF Logistics LLC, et al.
                              U.S.D.C. (W.D. Tex.) No. 5:19-cv-1155
                              Original Complaint—Collective Action
         Case 5:19-cv-01155-XR Document 1 Filed 09/24/19 Page 10 of 15



       66.    Defendants’ conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary, and in bad faith.

       67.    By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff for, and Plaintiff seeks, unpaid overtime wages, liquidated damages, pre-

judgment interest, and costs, including reasonable attorney’s fees as provided by the

FLSA for all violations that occurred within the three (3) years prior to the filing of this

Complaint.

       68.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                           VII.   SECOND CAUSE OF ACTION
                    (Collective Action Claim for Violation of FLSA)

       69.    Plaintiff repeats and re-alleges all previous paragraphs of this Original

Complaint as though fully incorporated herein.

       70.    Plaintiff brings this action on behalf of all other individuals who were subject

to the same pay policy as Plaintiff while employed by Defendants to recover monetary

damages owed by Defendants to Plaintiff and members of the putative collective for

unpaid overtime compensation for all the hours they worked in excess of forty each week.

       71.    Plaintiff brings this action on behalf of himself and all other hourly-paid

equipment operators classified as independent contractors, former and present, who

were and/or are affected by Defendants’ willful and intentional violation of the FLSA.

       72.    Defendants misclassified Plaintiff and other hourly-paid equipment

operators as independent contractors.

                                         Page 10 of 15
                          Nasir Coe, et al. v. TXF Logistics LLC, et al.
                            U.S.D.C. (W.D. Tex.) No. 5:19-cv-1155
                            Original Complaint—Collective Action
         Case 5:19-cv-01155-XR Document 1 Filed 09/24/19 Page 11 of 15



       73.    29 U.S.C. § 207 requires employers to pay each employee one and one-

half (1.5) times the employee’s regular rate for all hours that the employee works in

excess of forty (40) per week.

       74.    In the past three years, Defendants have employed other equipment

operators classified as independent contractors.

       75.    Like Plaintiff, other equipment operators classified as independent

contractors regularly worked more than forty (40) hours in a week.

       76.    Defendants failed to pay these workers at the proper overtime rate for all

hours worked in excess of forty (40) hours in a week, despite their entitlement thereto.

       77.    Because these employees are similarly situated to Plaintiff, and are owed

overtime for the same reasons, the opt-in class is properly defined as follows:

                           All equipment operators classified as
                    independent contractors within the past three years.

       78.    Defendants’ conduct and practices, as described above, have been and

continue to be willful, intentional, unreasonable, arbitrary and in bad faith.

       79.    By reason of the unlawful acts alleged in this Complaint, Defendants are

liable to Plaintiff and all those similarly situated for, and Plaintiff and all those similarly

situated seek, unpaid overtime wages, liquidated damages, and costs, including

reasonable attorney’s fees as provided by the FLSA.

       80.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff and all those similarly situated as provided by the FLSA, Plaintiff

and all those similarly situated are entitled to an award of prejudgment interest at the

applicable legal rate.


                                         Page 11 of 15
                          Nasir Coe, et al. v. TXF Logistics LLC, et al.
                            U.S.D.C. (W.D. Tex.) No. 5:19-cv-1155
                            Original Complaint—Collective Action
          Case 5:19-cv-01155-XR Document 1 Filed 09/24/19 Page 12 of 15



                              VIII.      THIRD CAUSE OF ACTION
                                         (Breach of Contract)

       81.     Plaintiff repeats and re-alleges the preceding paragraphs of this Complaint

as if fully set forth in this section.

       82.     Defendants offered and Plaintiff accepted a contract for a job to take place

in Montana.

       83.     Under the contract, Defendants agreed to compensate Plaintiff for work

performed, pay a per diem rate for food, and reimburse business-related expenses.

       84.     In reliance on the contract with Defendants, Plaintiff hired subcontractors to

assist with the job, drove from Texas to Montana, began work on the job, and incurred

expenses for the job.

       85.     Defendants breached the contract when they failed to pay Plaintiff the

contracted weekly rate and failed to reimburse his expenses.

       86.     Plaintiff sustained damages as a result of Defendants’ non-payment of the

contracted rate and non-reimbursement of expenses.

                             IX.      FOURTH CAUSE OF ACTION
                                         (Unjust Enrichment)

       87.     Plaintiff repeats and re-alleges the preceding paragraphs of this Complaint

as if fully set forth in this section.

       88.     Plaintiff performed work for Defendants for which he was not paid, but

Defendants benefited from such work.

       89.     Texas law prohibits “the unjust retention of a benefit to the loss of another,

or the retention of money or property of another against the fundamental principles of

justice or equity and good conscience.” Allen v. Berrey, 645 S.W.2d 550, 553 (Tex. App.
                                           Page 12 of 15
                            Nasir Coe, et al. v. TXF Logistics LLC, et al.
                              U.S.D.C. (W.D. Tex.) No. 5:19-cv-1155
                              Original Complaint—Collective Action
          Case 5:19-cv-01155-XR Document 1 Filed 09/24/19 Page 13 of 15



1982) quoting Fun Time Centers, Inc. v. Continental National Bank, 517 S.W.2d 877,

884 (Tex. Civ. App. -- Tyler 1974, writ ref'd n.r.e.).

         90.   It would be inequitable for Defendants to benefit from Plaintiff’s work and

completely fail to pay Plaintiff for such work.

                               X.         FIFTH CAUSE OF ACTION
                                          (Quantum Meruit)

         91.   Plaintiff repeats and re-alleges the preceding paragraphs of this Complaint

as if fully set forth in this section.

         92.    “The right to recover in quantum meruit is based on a promise implied by

law to pay for beneficial services rendered and knowingly accepted.” Allen v. Berrey, 645

S.W.2d 550, 553 (Tex. App. 1982) citing Davidson v. Clearman, 391 S.W.2d 48 (Tex.

1965).

         93.   Defendants requested that Plaintiff provide his services as an equipment

operator and safety manager, in exchange for compensation.

         94.   Plaintiff performed work for Defendants and Defendants benefited from his

work, but Defendants have refused to pay Plaintiff for his work.

         95.   It would be inequitable for Defendants to benefit from Plaintiff’s work and

completely fail to pay Plaintiff for such work.

         96.   Plaintiff is entitled to the reasonable value of services he performed and

expenses he incurred for Defendants for which Defendants have not yet paid.

                                    XI.    PRAYER FOR RELIEF

         WHEREFORE, premises considered, Plaintiff Nasir Coe, individually and on

behalf of all others similarly situated, respectfully prays as follows:


                                           Page 13 of 15
                            Nasir Coe, et al. v. TXF Logistics LLC, et al.
                              U.S.D.C. (W.D. Tex.) No. 5:19-cv-1155
                              Original Complaint—Collective Action
            Case 5:19-cv-01155-XR Document 1 Filed 09/24/19 Page 14 of 15



       A.       That each Defendant be summoned to appear and answer this Complaint;

       B.       That Defendants be required to account to Plaintiff, the collective members,

and the Court for all of the hours worked by Plaintiff and the collective members and all

monies paid to them;

       C.       A declaratory judgment that Defendants’ practices alleged herein violate the

Fair Labor Standards Act and their attendant and related regulations;

       D.       Certification of, and proper notice to, together with an opportunity to

participate in the litigation, all qualifying current and former employees;

       E.       Judgment for damages suffered by Plaintiff and the collective and class

members for all unpaid overtime compensation under the Fair Labor Standards Act and

its attendant and related regulations;

       F.       Judgment for liquidated damages in an amount equal to all unpaid overtime

compensation owed to Plaintiff and the collective members pursuant to the Fair Labor

Standards Act and their attendant and relating regulations;

       G.       An order directing Defendants to pay Plaintiff and the collective members

prejudgment interest, a reasonable attorney’s fee, and all costs connected with this

action; and

       H.       Judgment for damages equal to funds owed to Plaintiff for his Montana

contracted job and expenses;

       I.       Judgment for any and all civil penalties to which Plaintiffs may be entitled;

       J.       Judgment for punitive damages to which Plaintiff is entitled;

       K.       An order directing Defendants to pay Plaintiff prejudgment interest,

reasonable attorneys’ fees, and all costs connected with this action; and

                                          Page 14 of 15
                           Nasir Coe, et al. v. TXF Logistics LLC, et al.
                             U.S.D.C. (W.D. Tex.) No. 5:19-cv-1155
                             Original Complaint—Collective Action
     Case 5:19-cv-01155-XR Document 1 Filed 09/24/19 Page 15 of 15



L.       Such other relief as this Court may deem necessary, just, and proper.

                                               Respectfully submitted,

                                               NASIR COE, Individually
                                               and on Behalf of All Others
                                               Similarly Situated, PLAINTIFF

                                               SANFORD LAW FIRM, PLLC
                                               ONE FINANCIAL CENTER
                                               650 SOUTH SHACKLEFORD, SUITE 411
                                               LITTLE ROCK, ARKANSAS 72211
                                               TELEPHONE: (501) 221-0088
                                               Facsimile: (888) 787-2040

                                               /s/ Merideth Q. McEntire _
                                               Merideth Q. McEntire
                                               Tex. Bar No. 24105123
                                               merideth@sanfordlawfirm.com

                                               /s/ Josh Sanford
                                               Josh Sanford
                                               Tex. Bar No. 24077858
                                               josh@sanfordlawfirm.com




                                   Page 15 of 15
                    Nasir Coe, et al. v. TXF Logistics LLC, et al.
                      U.S.D.C. (W.D. Tex.) No. 5:19-cv-1155
                      Original Complaint—Collective Action
